Exhibit 10.6

Execution Version

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of April 23, 2019, by and among Blackstone
Mortgage Trust, Inc., a Maryland corporation (the “Borrower”), the Subsidiary
Guarantors (as defined in the Credit Agreement) as of the Closing Date and each
other Subsidiary and Person that becomes a party hereto pursuant to Section 7.10
(the Borrower, such Subsidiary Guarantors and each other such Subsidiary and
Person are collectively referred to as the “Grantors”) and JPMorgan Chase Bank,
N.A. (“JPMCB”), in its capacity as administrative agent and collateral agent for
the Secured Parties (in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

The Borrower, the Lenders party thereto, JPMCB as administrative agent and
collateral agent and others are entering into that certain Term Loan Credit
Agreement, dated as of April 23, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Grantors are entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrower under the
Credit Agreement and to secure the Secured Obligations, including their
obligations under the Loan Guaranty, and each Hedge Agreement the obligations
under which constitute Secured Hedging Obligations.

ACCORDINGLY, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement. The rules of construction set forth in Section 1.03 of
the Credit Agreement shall apply to this Security Agreement as if specifically
incorporated herein, mutatis mutandis.

Section 1.02. Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement or the Credit Agreement are used
herein as defined in Articles 8 or 9 of the UCC, as the context may require
(including, without limitation, as if such terms were capitalized in Article 8
or 9 of the UCC, as the context may require, the following terms: “Account,”
“Chattel Paper,” “Commercial Tort Claim,” “Document,” “Electronic Chattel
Paper,” “Equipment,” “Fixture,” “General Intangible,” “Goods,” “Instruments,”
“Inventory,” “Investment Property,” “Letter-of-Credit Right,” “Supporting
Obligation” and “Tangible Chattel Paper”).

Section 1.03. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and Preliminary
Statement above, the following terms shall have the following meanings:

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Borrower” has the meaning set forth in the preamble.

“Collateral” has the meaning set forth in Article 2.

“Collateral Agent” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------



“Contract Rights” means all rights of any Grantor under any Contract, including,
without limitation, (i) any and all rights to receive and demand payments under
such Contract, (ii) any and all rights to receive and compel performance under
such Contract and (iii) any and all other rights, interests and claims now
existing or in the future arising in connection with such Contract.

“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, any Hedge Agreement, licensing agreement
and any partnership agreement, joint venture agreement and/or limited liability
company agreement).

“Control” has the meaning set forth in Article 8 of the UCC or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Credit Agreement” has the meaning set forth in the Preliminary Statement.

“Cumulative Perfection Certificate” means the Perfection Certificate delivered
pursuant to Section 4.01(g) of the Credit Agreement and any Perfection
Certificate delivered pursuant to Section 5.12(a) of the Credit Agreement, in
each case, as modified and supplemented from time to time as a result of the
delivery of any Perfection Certificate Supplement pursuant to Section 5.01(j) of
the Credit Agreement or otherwise pursuant to the Credit Agreement.

“Domain Names” means all Internet domain names and associated URL addresses.

“Excluded Assets” means each of the following:

(a) any asset (including Capital Stock) the grant or perfection of a security
interest in which would (i) be prohibited by enforceable anti-assignment or
negative pledge provisions set forth in any contract that is permitted by the
terms of the Credit Agreement and is binding on such asset at the Closing Date
or at the time of its acquisition and, in each case, to the extent such
prohibitions are not incurred in contemplation of the Closing Date or such
acquisition, as applicable (other than in the case of Finance Leases and
purchase money financings), (after giving effect to applicable anti-assignment
provisions of the UCC or other applicable Requirements of Law), (ii)
notwithstanding anything in this clause (a) to the contrary, be prohibited by
any Asset Financing Facility or CRE Financing, in each case, that is permitted
hereunder (including, without limitation, any Asset Financing Facility or CRE
Financing existing on the Closing Date or established from time to time after
the Closing Date, in each case, that is permitted hereunder) (including, without
limitation, to the extent required in order to obtain, or prohibited under, the
applicable Asset Financing Facility or CRE Financing, any Capital Stock in any
Financing SPE Subsidiary and any direct or indirect parent thereof, in each
case, directly owned by any Loan Party (such Capital Stock, the “Financing
Equity”)), so long as (I) in the case of any Capital Stock in any Subsidiary
that is excluded from the Collateral under this clause (a)(ii), all of the
outstanding Capital Stock in a direct or indirect parent of such Subsidiary is
pledged as Collateral hereunder or under a Collateral Document and (II) no
assets shall constitute Excluded Assets under this clause (a)(ii) other than the
(x) relevant CRE Finance Assets or Real Estate Investments, as applicable,
financed by such Asset Financing Facility or CRE Financing, as applicable,
(y) any corresponding Financing Equity and (z) other assets ancillary to such
CRE Finance Asset or Real Estate Investments owned by the Financing SPE
Subsidiary under such Asset Financing Facility or CRE Financing, as applicable,
(iii) violate the terms of any contract relating to such asset that is permitted
or otherwise not prohibited by the terms of the Credit Agreement and is binding
on such asset at the time of its acquisition and not incurred in contemplation
thereof (other than in the case of Finance Leases and purchase money financings)
(after giving effect to applicable anti-assignment provisions of the UCC or
other applicable Requirements of Law) or (iv) except with respect to the Capital
Stock of

 

-2-



--------------------------------------------------------------------------------



any Loan Party or any Wholly-Owned Subsidiary that is a Restricted Subsidiary,
trigger termination of any contract relating to such asset that is permitted by
the terms of the Credit Agreement pursuant to any “change of control” or similar
provision (to the extent such contract is binding on such asset at the time of
its acquisition and not entered into in contemplation of such acquisition)
(after giving effect to applicable anti-assignment provisions of the UCC or
other applicable Requirements of Law) or would violate any joint venture
agreement binding on such Capital Stock; it being understood that the term
“Excluded Asset” shall not include proceeds or receivables arising out of any
contract described in this clause (a) to the extent that the assignment of such
proceeds or receivables is expressly deemed to be effective under the UCC or
other applicable Requirements of Law notwithstanding the relevant prohibition,
violation or termination right,

(b) any asset (other than Capital Stock of the Borrower or Restricted
Subsidiaries that are Loan Parties) to the extent the grant or perfection of a
security interest in such asset would result in material adverse tax
consequences (including any adverse tax consequences due to the application of
Section 956 of the Code) or materially adverse regulatory consequences, in each
case, to any Loan Party as reasonably determined by the Borrower in writing and
delivered to the Administrative Agent,

(c) the Capital Stock of any (i) Captive Insurance Subsidiary, (ii) Unrestricted
Subsidiary, (iii) not-for-profit subsidiary, (iv) special purpose entity used
for any permitted Qualified Securitization Financing and/or (v) an Immaterial
Subsidiary, in each case, except to the extent such Person is a Loan Party,

(d) any intent-to-use (or similar) Trademark application prior to the filing and
acceptance of a “Statement of Use,” “Amendment to Allege Use” or similar filing
with respect thereto, by the United States Patent and Trademark Office, only to
the extent, if any, that, and solely during the period if any, in which, the
grant of a security interest therein may impair the validity or enforceability
of such intent-to-use (or similar) Trademark application under applicable
federal Law,

(e) any asset (including Capital Stock), the grant or perfection of a security
interest in which would (i) be prohibited under applicable Requirements of Law
(including, without limitation, rules and regulations of any Governmental
Authority) or (ii) require any governmental (including regulatory) or third
party (other than Borrower, a Subsidiary of Borrower, the Manager, or the
respective Affiliates of the foregoing) consent, approval, license or
authorization (to the extent such consent, approval, license or authorization
was not obtained it being understood and agreed that no Loan Party shall have
any obligation to procure any such consent, approval, license or authorization)
(in each case in this clause (e), to the extent such requirement in clause
(e)(ii) was not incurred in contemplation of the Closing Date or of such
Restricted Subsidiary becoming a Subsidiary (other than in the case of any Asset
Financing Facility or CRE Financing with respect to (x) the relevant CRE Finance
Assets or Real Estate Investments, as applicable, (y) any corresponding
Financing Equity and (z) other assets ancillary to such CRE Finance Asset or
Real Estate Investments owned by the Financing SPE Subsidiary under such Asset
Financing Facility or CRE Financing, as applicable), financed by such Asset
Financing Facility or CRE Financing, as applicable, and any corresponding
Financing Equity), and after giving effect to applicable anti-assignment
provisions of the UCC or other applicable Requirements of Law and so long as, in
the case of any Capital Stock in any Subsidiary that is excluded from the
Collateral under clause (e)(ii) as a result of absence of any requisite third
party consent, approval, license or authorization only, all of the outstanding
Capital Stock in a direct or indirect parent of such Subsidiary is pledged as
Collateral hereunder or under a Collateral Document); it being understood that
the term “Excluded Asset” shall not include proceeds or receivables arising out
of any asset described in this clause (e) to the extent that the assignment of
such proceeds or receivables is expressly deemed to be effective under the UCC
or other applicable Requirements of Law notwithstanding the relevant requirement
or prohibition,

 

-3-



--------------------------------------------------------------------------------



(f) (i) any leasehold interest in Real Estate Assets (including, without
limitation, any ground lease), (ii) except to the extent a security interest
therein can be perfected by the filing of a UCC-1 financing statement, any other
leasehold interests, (iii) any owned Real Estate Asset that is not a Material
Real Estate Asset, (iv) any owned Real Estate Asset that is not used by the
Borrower or its Restricted Subsidiaries for operational purposes (including, for
the avoidance of doubt, any such Real Estate Asset (x) subject to a
sale-leaseback, ground lease or other long-term net lease, in each case, in
respect of which the Borrower or any of its Restricted Subsidiaries is the
landlord or lessor, as applicable, (y) acquired in connection with a foreclosure
or other exercise of remedies under any CRE Finance Asset and/or (z) which is,
or is in the process of becoming, subject to any CRE Financing), in each case,
so long as all of the outstanding Capital Stock in a direct or indirect parent
of any Subsidiary owning such Real Estate Assets is pledged as Collateral
hereunder or under a Collateral Document, and (v) any owned Real Estate Asset
(including any owned Real Estate Asset that is, or is intended to become,
subject to a Mortgage) located in a flood hazard area or Real Estate Assets
subject to any flood insurance due diligence (other than, for the avoidance of
doubt, standard flood hazard determinations), flood insurance requirements or
compliance with any Flood Insurance Laws (it being agreed that (A) if it is
subsequently determined that any owned Material Real Estate Asset subject to, or
otherwise required to be subject to a Mortgage is or might be located in a flood
hazard area, (1) such Real Estate Asset shall be deemed to constitute an
Excluded Asset until a determination is made that such Real Estate Asset is not
located in a flood hazard area and does not require flood insurance and (2) if
there is an existing Mortgage on such property, such Mortgage shall be released
if the mortgaged property is a Flood Hazard Property for so long as such Real
Estate Asset constitutes Flood Hazard Property or requires flood insurance, or
(B) if it cannot be determined whether such owned Real Estate Asset is a Flood
Hazard Property or would require flood insurance and the time or information
necessary to make such determination would (as determined by the Borrower in
good faith) delay or impair the intended date of funding any Loan or
effectiveness of any amendment or supplement under the Loan Documents, the
foregoing clause (A) shall also apply),

(g) the Capital Stock of any Person that is not a Wholly-Owned Subsidiary (other
than a Loan Party),

(h) any Margin Stock,

(i) the Capital Stock of (i) any Foreign Subsidiary (other than a Foreign
Discretionary Guarantor) and (ii) any Foreign Subsidiary Holdco, in each case
(x) in excess of 65% of the issued and outstanding Capital Stock of any such
Person or (y) to the extent such Foreign Subsidiary or Foreign Subsidiary Holdco
is not a first-tier Subsidiary of a Loan Party,

(j) Commercial Tort Claims with a value (as reasonably estimated by the
Borrower) of less than $10,000,000,

(k) Trust Accounts and Trust Funds,

 

-4-



--------------------------------------------------------------------------------



(l) assets subject to a purchase money security interest, Finance Lease or
similar arrangement, in each case, that is permitted by the terms of the Credit
Agreement and to the extent the grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or create a right of termination in favor of any other party
thereto (other than Holdings or any Subsidiary of Holdings) after giving effect
to the applicable anti-assignment provisions of the UCC or other applicable
Requirements of Law; it being understood that the term “Excluded Asset” shall
not include proceeds or receivables arising out of any asset described in this
clause (l) to the extent that the assignment of such proceeds or receivables is
expressly deemed to be effective under the UCC or other applicable Requirements
of Law notwithstanding the relevant violation or invalidation,

(m) any asset with respect to which the Administrative Agent and the relevant
Loan Party have reasonably determined that the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Loan Party to
conduct its operations and business in the ordinary course of business and
including the cost of title insurance, surveys or flood insurance (if necessary)
or any mortgage, stamp, intangibles or other tax or expenses of obtaining or
perfecting such security interest) of obtaining or perfecting a security
interest therein outweighs, or is excessive in light of, the practical benefit
of a security interest to the relevant Secured Parties afforded thereby, which
determination is evidenced in writing,

(n) any governmental license or state or local franchise, charter and/or
authorization, to the extent the grant of a security interest in such license,
franchise, charter and/or authorization is prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable Requirements of Law, other than any proceed or receivable
thereof the assignment of which is expressly deemed to be effective under the
UCC or other applicable Requirements of Law,

(o) any asset of a Subsidiary (including its Capital Stock) acquired by the
Borrower or any Restricted Subsidiary in a Permitted Acquisition (other than
from the Borrower of any Subsidiary) that, at the time of the relevant
acquisition, is encumbered by a Permitted Lien to secure assumed indebtedness
permitted under Section 6.01 to the extent (and for so long as) the
documentation governing the applicable assumed Indebtedness prohibits such asset
from being pledged to secure the Obligations and the relevant prohibition was
not implemented in contemplation of the applicable acquisition,

(p) any assets owned by an Excluded Subsidiary that is not a Loan Party, and

(q) any aircraft or any trucks, trailers, tractors, service vehicles,
automobiles, rolling stock or other registered mobile equipment or equipment
covered by certificates of title or ownership of the Borrower or any Restricted
Subsidiary;

provided, however, that Excluded Assets will not include any proceeds,
substitutions or replacements of any Excluded Assets (unless such proceeds,
substitutions or replacements would otherwise constitute Excluded Assets).

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to any applicable
Acceptable Intercreditor Agreement in effect at such time, such Lien is senior
in priority to any other Lien to which such Collateral is subject, other than
any Permitted Lien.

“Grantors” has the meaning set forth in the preamble.

 

-5-



--------------------------------------------------------------------------------



“Intellectual Property” means, collectively, all Copyrights, Patents,
Trademarks, Trade Secrets, Domain Names and Software.

“Intellectual Property Collateral” means all Intellectual Property and Licenses
in or to which any Grantor now or hereafter has any right, title or interest.

“Intellectual Property Security Agreement Supplement” means an Intellectual
Property Security Agreement Supplement substantially in the form of Exhibit A to
the Intellectual Property Security Agreement.

“JPMCB” has the meaning set forth in the preamble.

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements, whether as licensor or licensee, in (1) Patents, (2) Copyrights,
(3) Trademarks and Domain Names, (4) Trade Secrets or (5) Software, (b) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

“Money” has the meaning set forth in Article 1 of the UCC.

“Permits” means all licenses, permits, rights, orders, variances, franchises or
authorizations of or from any Governmental Authority or agency.

“Pledged Collateral” means all Pledged Stock, including all Stock Rights, all
stock certificates, options or rights of any nature whatsoever in respect of the
Pledged Stock that may be issued or granted to, or held by, any Grantor, all
Instruments owned by any Grantor, whether or not physically delivered to the
Collateral Agent pursuant to this Security Agreement, whether now owned or
hereafter acquired by such Grantor and any and all Proceeds thereof. For the
avoidance of doubt, the term “Pledged Collateral” shall not include any Excluded
Asset.

“Pledged Stock” means, with respect to any Grantor, the Capital Stock held by
such Grantor, including Capital Stock described in Schedule 5 to the Cumulative
Perfection Certificate as held by such Grantor, together with any other Capital
Stock as are hereafter acquired by such Grantor.

“Proceeds” has the meaning assigned in Article 9 of the UCC and, in any event,
shall also include but not be limited to (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Collateral Agent or
any Grantor from time to time with respect to any of the Collateral, (ii) any
and all payments (in any form whatsoever) made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority, (iii) any and all Stock Rights and (iv) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

“Receivables” means any Account, Chattel Paper, Document, Instrument and/or any
General Intangible, in each case, that is a right or claim to receive money
(whether or not earned by performance).

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security Agreement” has the meaning set forth in the preamble.

 

-6-



--------------------------------------------------------------------------------



“Software” means computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

“Stock Rights” means all dividends, options, warrants, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution of or in exchange for any Capital Stock constituting Collateral,
any right to receive any Capital Stock constituting Collateral and any right to
receive earnings, in which such Grantor now has or hereafter acquires any right,
issued by an issuer of such Capital Stock.

“Trade Secrets” means the following: (a) trade secrets, confidential and
proprietary information, including unpatented inventions, invention disclosures,
technology engineering data or other data, information, production procedures,
know-how, financial data, customer lists, supplier lists, business and marketing
plans, processes, schematics, algorithms, techniques, analyses, proposals,
source code, data, databases and data collections; (b) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims and payments for past and future
misappropriations or infringements thereof; (c) all rights to sue for past,
present and future infringements of the foregoing, including the right to settle
suits involving claims and demands for royalties owing; and (d) all rights
corresponding to any of the foregoing.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE 2

GRANT OF SECURITY INTEREST

Section 2.01. Grant of Security Interest.

(a) As security for the prompt and complete payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby pledges,
mortgages, transfers and grants to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a continuing security
interest in all of its right, title and interest in and to all of the following
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, such Grantor, and regardless of
where located (all of which are collectively referred to as the “Collateral”):

(i) all Accounts;

(ii) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(iii) all Intellectual Property Collateral;

(iv) all Deposit Accounts, all Money, Cash and Cash Equivalents;

(v) all Documents;

(vi) all Equipment;

(vii) all Fixtures;

(viii) all General Intangibles;

 

-7-



--------------------------------------------------------------------------------



(ix) all Goods;

(x) all Instruments;

(xi) all Inventory;

(xii) all Investment Property, Pledged Stock and other Pledged Collateral;

(xiii) all letters of credit and Letter-of-Credit Rights;

(xiv) all Commercial Tort Claims described on Schedule 8 to the Cumulative
Perfection Certificate (including any supplements to such Schedule 8 delivered
pursuant to Section 4.04);

(xv) all Permits;

(xvi) all Software and all recorded data of any kind or nature, regardless of
the medium of recording;

(xvii) all Contracts, together with all Contract Rights arising thereunder;

(xviii) all Supporting Obligations; and

(xix) all accessions to, substitutions and replacements for and Proceeds and
products of the foregoing, together with all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing.

(b) Notwithstanding the foregoing, the term “Collateral” (and any component
definition thereof, including “Intellectual Property Collateral”) shall not
include any Excluded Asset. Notwithstanding anything to the contrary contained
herein, immediately upon the ineffectiveness, lapse or termination of all
applicable restrictions and conditions set forth in the definition of “Excluded
Assets” in the Credit Agreement that prevented the grant of a security interest
in any right, interest or other asset that would have, but for such restrictions
and conditions, constituted Collateral, the Collateral shall include, and the
relevant Grantor shall be deemed to have automatically granted a security
interest in, such previously restricted or conditioned right, interest or other
asset, as the case may be, as if such restrictions and conditions had never been
in effect.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Grantors, jointly and severally, represent and warrant to the Collateral
Agent as and when required under the Credit Agreement, for the benefit of the
Secured Parties, that:

Section 3.01. Title, Perfection and Priority; Filing Collateral. (a) this
Security Agreement is effective to create a legal, valid and subject to the
Legal Reservations, enforceable Lien on and security interest in the Collateral
in favor of the Collateral Agent for the benefit of the Secured Parties and
(b) subject to the terms of the last paragraph of Section 4.01 of the Credit
Agreement and the satisfaction of the Perfection Requirements, the Collateral
Agent will have a fully perfected First Priority Lien on such Collateral
securing the Secured Obligations to the extent perfection can be achieved by the
Perfection Requirements.

 

-8-



--------------------------------------------------------------------------------



Section 3.02. Intellectual Property. As of the date hereof, no Responsible
Officer of any Grantor has knowledge of (i) any written third-party claim
(A) that any of its owned Intellectual Property registrations or applications is
invalid or unenforceable, or (B) challenging such Grantor’s rights to the
Intellectual Property Collateral or (ii) any basis for such claims, other than,
in each case, to the extent any such third-party claim would not reasonably be
expected to have a Material Adverse Effect.

Section 3.03. Pledged Collateral. (i) All Pledged Stock has been duly authorized
and validly issued (to the extent such concepts are relevant with respect to
such Pledged Stock) by the issuer thereof and is fully paid and non-assessable,
(ii) as of the date of delivery by the Borrower to the Collateral Agent of the
Cumulative Perfection Certificate, each Grantor is the direct owner,
beneficially and of record, of the Pledged Stock described in Schedule 5 to the
Cumulative Perfection Certificate as held by such Grantor and (iii) as of the
date of delivery by the Borrower to the Collateral Agent of the Cumulative
Perfection Certificate, each Grantor holds the Pledged Stock described in
Schedule 5 to the Cumulative Perfection Certificate as held by such Grantor free
and clear of all Liens (other than Permitted Liens).

ARTICLE 4

COVENANTS

From the date hereof, and thereafter until the Termination Date:

Section 4.01. General.

(a) Authorization to File Financing Statements; Ratification. Each Grantor
hereby (i) authorizes the Collateral Agent to file (A) all financing statements
(including fixture filings) and amendments and continuation statements thereto
with respect to the Collateral naming such Grantor as debtor and the Collateral
Agent as secured party, in form appropriate for filing under the UCC of the
relevant jurisdiction and (B) filings with the United States Patent and
Trademark Office and the United States Copyright Office (including any
Intellectual Property Security Agreement) for the purpose of perfecting,
enforcing, maintaining or protecting the Lien of the Collateral Agent in United
States issued, registered and applied for Patents, Trademarks and Copyrights (in
each case, to the extent constituting Collateral) and naming such Grantor as
debtor and the Collateral Agent as secured party and, (ii) subject to the terms
of the Loan Documents, agrees to take such other actions, in each case as may
from time to time be necessary and reasonably requested by the Collateral Agent
(and authorizes the Collateral Agent to take any such other actions, which it
has no obligation to take) in order to establish and maintain a First Priority,
valid, enforceable (subject to the Legal Reservations) and perfected (if and to
the extent perfection is required pursuant to the Loan Documents) security
interest in and, subject, in the case of Pledged Collateral, to Section 4.02
hereof, Control of, the Collateral. Each Grantor shall pay any applicable filing
fees, recordation fees and related expenses relating to its Collateral in
accordance with and subject to the limitations under Section 9.03(a) of the
Credit Agreement. Any financing statement filed by the Collateral Agent may
(i) indicate the Collateral (A) as “all assets” of the applicable Grantor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the UCC of such
jurisdiction, or (B) by any other description which reasonably approximates the
description contained in this Security Agreement and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including in
each case to the extent applicable, whether the Grantor is an organization, the
type of organization and any organization identification number issued to the
Grantor. Each Grantor agrees to furnish any such information to the Collateral
Agent promptly upon request.

 

-9-



--------------------------------------------------------------------------------



(b) Further Assurances. Each Grantor agrees, subject to the terms of the Loan
Documents, at its own expense, to take any and all actions reasonably necessary
to defend title to the Collateral against all Persons (other than Persons
holding Permitted Liens on such Collateral that have priority over the
Collateral Agent’s Lien) and to defend the security interest of the Collateral
Agent in the Collateral and the priority thereof against any Lien that is not a
Permitted Lien.

(c) Limitations on Actions. Notwithstanding anything to the contrary in this
Security Agreement, no Grantor shall be required to take any action in
connection with Collateral pledged hereunder (and no security interest in such
Collateral shall be required to be perfected) except to the extent consistent
with Section 5.12(c) or 5.14 of the Credit Agreement and the Perfection
Requirements or expressly required hereunder and except in accordance with
Requirements of Law.

Section 4.02. Pledged Collateral.

(a) Delivery of Certificated Securities, Tangible Chattel Paper, Instruments and
Documents. Each Grantor will, (i) with respect to any certificated Securities
representing or evidencing Pledged Collateral and Tangible Chattel Paper,
Instruments and Documents of the type described in clause (2) below (subject,
for the avoidance of doubt, to the last sentence of this Section 4.02(a)), held
by the Grantors on the Closing Date, deliver to the Collateral Agent for the
benefit of the Secured Parties such certificated Securities and Tangible Chattel
Paper, Instruments and Documents on the Closing Date, accompanied by undated
instruments of transfer or assignment duly executed in blank and (ii) after the
Closing Date, hold in trust for the Collateral Agent upon receipt and (x) if the
event giving rise to the obligation under this Section 4.02(a) occurs during the
first three Fiscal Quarters of any Fiscal Year, on or before the date on which
financial statements are required to be delivered pursuant to Section 5.01(a) of
the Credit Agreement for the Fiscal Quarter in which the relevant event occurred
or (y) if the event giving rise to the obligation under this Section 4.02(a)
occurs during the fourth Fiscal Quarter of any Fiscal Year, on or before the
date that is 60 days after the end of such Fiscal Quarter (or, in each of the
cases of clauses (x) and (y), such longer period as the Collateral Agent may
reasonably agree), deliver to the Collateral Agent for the benefit of the
Secured Parties any (1) certificated Security representing or evidencing Pledged
Collateral and (2) Tangible Chattel Paper, Instruments and Documents (A) in each
case under this clause (2), having an outstanding balance in excess of
$2,500,000 and (B) in each case under clauses (1) and (2), constituting
Collateral received after the date hereof, accompanied by undated instruments of
transfer or assignment duly executed in blank. Notwithstanding anything to the
contrary in this Security Agreement or any other Loan Document, the Grantors are
not required to deliver any instruments from Account Debtors to be deposited in
the ordinary course of business or Instruments or Documents in respect of CRE
Finance Assets originated or acquired in the ordinary course of business (to the
extent such CRE Finance Assets are expected or intended by the Borrower in good
faith to become subject to an Asset Financing Facility or otherwise become
Excluded Assets in the ordinary course of business pursuant to clause (p) of the
definition of Excluded Assets in the Credit Agreement) to the Administrative
Agent or for the benefit of any Secured Party.

(b) Uncertificated Securities and Pledged Collateral. With respect to any
partnership interest or limited liability company interest or other Capital
Stock owned by any Grantor which is required to be pledged to the Collateral
Agent pursuant to the terms hereof (other than a partnership interest or limited
liability company interest held by a clearing corporation, Securities
Intermediary or other financial intermediary of any kind) which is not
represented by a certificate, such Grantor shall not permit any issuer of such
partnership interest or limited liability company interest or other Capital
Stock to allow such partnership interest or limited liability company interest
(as applicable) or other Capital Stock to become a Security unless such Grantor
complies with the procedures set forth in Section 4.02(a) within the time period
prescribed therein. Each Grantor which is an issuer of any uncertificated
Pledged Collateral described in this Section 4.02(b) hereby agrees to comply
with all instructions from the

 

-10-



--------------------------------------------------------------------------------



Collateral Agent without such Grantor’s further consent, in each case subject to
the notice requirements set forth in Section 5.01(a)(iv) hereof. The Collateral
Agent agrees for the benefit of each Grantor that holds any such uncertificated
Pledged Collateral that it will not issue such instructions unless an Event of
Default has occurred and is continuing.

(c) Registration in Nominee Name; Denominations. The Collateral Agent, on behalf
of the Secured Parties, shall hold certificated Pledged Collateral required to
be delivered to the Collateral Agent under clause (a) above in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent, but at any time when an Event of Default has occurred and is continuing,
and upon at least three Business Days’ notice to the Borrower, the Collateral
Agent shall have the right (in its sole and absolute discretion, but subject to
the last sentence of Section 7.01 of the Credit Agreement) to hold the Pledged
Collateral in its own name as pledgee, or in the name of its nominee (as pledgee
or as sub-agent). At any time when an Event of Default has occurred and is
continuing, but subject to the last sentence of Section 7.01 of the Credit
Agreement, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Security Agreement.

(d) Exercise of Rights in Pledged Collateral. It is agreed that:

(i) without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for any purpose that does not violate this
Security Agreement, the Credit Agreement or any other Loan Document;

(ii) each Grantor will permit the Collateral Agent or its nominee at any time
when an Event of Default has occurred and is continuing to exercise the rights
and remedies provided under Section 5.01(a)(iv) (subject to the notice
requirements set forth therein); and

(iii) subject to Section 5.01(a)(iv) (including the notice requirements set
forth therein), each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral; provided that any non-cash dividend or other
distribution that would constitute Pledged Collateral, whether resulting from a
subdivision, combination or reclassification of the outstanding Capital Stock of
the issuer of any Pledged Collateral or received in exchange for Pledged
Collateral or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall, to the extent constituting
Collateral, be and become part of the Pledged Collateral, and, if received by
any Grantor, shall be delivered to the Collateral Agent as and to the extent
required by clause (a) above.

(e) Return of Pledged Collateral. The Collateral Agent shall promptly deliver to
the applicable Grantor (without recourse and without any representation or
warranty) any Pledged Collateral in its possession if requested to be delivered
to the issuer or holder thereof in connection with any action or transaction
that is permitted or not restricted by the Credit Agreement in accordance with
Article 8 of the Credit Agreement.

 

-11-



--------------------------------------------------------------------------------



Section 4.03. Intellectual Property.

(a) At any time when an Event of Default has occurred and is continuing, and
upon the written request of the Collateral Agent, each Grantor will (i) use its
commercially reasonable efforts to obtain all consents and approvals necessary
for the assignment to or for the benefit of the Collateral Agent of any License
held by such Grantor in the United States to enable the Collateral Agent to
enforce the security interests granted hereunder and (ii) to the extent required
pursuant to any material exclusive License of any registered Copyright in the
United States that specifically identifies such registered Copyright by
registration number and under which such Grantor is the licensee to permit the
security interest created or permitted to be created hereunder pursuant to the
terms of such License, deliver to the licensor thereunder any notice of the
grant of security interest hereunder or such other notices required to be
delivered thereunder, if any.

(b) Each Grantor shall notify the Collateral Agent reasonably promptly after any
Responsible Officer of a Grantor obtaining actual knowledge, with respect to
Intellectual Property Collateral, (i) that any application for or registration
of any Patent, Trademark, Domain Name, or Copyright (now or hereafter existing)
has been abandoned or dedicated to the public, or (ii) of any determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) abandoning such Grantor’s
ownership of any such Patent, Trademark or Copyright, its right to register the
same, or to keep and maintain the same, except, in each case of (i) and (ii), to
the extent the same is permitted or not restricted by the Credit Agreement or
where the same, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(c) In the event that any Grantor files an application for the registration of
any Patent, Trademark or Copyright with the United States Patent and Trademark
Office or the United States Copyright Office, or acquires any such application
or registration by purchase or assignment, in each case, after the Closing Date
and to the extent the same constitutes Collateral (and other than as a result of
an application that is then subject to an Intellectual Property Security
Agreement or Intellectual Property Security Agreement Supplement becoming
registered), it shall (i) if the event giving rise to the obligation under this
Section 4.03(c) occurs during the first three Fiscal Quarters of any Fiscal
Year, on or before the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) of the Credit Agreement for the Fiscal
Quarter in which the relevant event occurred or (ii) if the event giving rise to
the obligation under this Section 4.03(c) occurs during the fourth Fiscal
Quarter of any Fiscal Year, on or before the date that is 60 days after the end
of such Fiscal Quarter (or, in the case of each of clauses (i) and (ii), such
longer period as the Collateral Agent may reasonably agree), notify the
Collateral Agent and, promptly upon the Collateral Agent’s request, execute and
deliver to the Collateral Agent, at such Grantor’s sole cost and expense, any
Intellectual Property Security Agreement or Intellectual Property Security
Agreement Supplement, as applicable, or other instrument as the Collateral Agent
may reasonably request and require to evidence the Collateral Agent’s security
interest in such registered Patent, Trademark or Copyright (or application
therefor), and shall promptly file the same with the United States Patent and
Trademark Office and/or the United States Copyright Office, as applicable.

(d) Each Grantor shall take all actions reasonably necessary to (i) maintain and
pursue each application and to obtain and maintain the registration of each
Patent, Trademark, Domain Name and, to the extent consistent with past
practices, Copyright, included in the Collateral (now or hereafter existing),
including by filing applications for renewal, affidavits of use, affidavits of
noncontestability and, if reasonably necessary (taking into account the
projected cost of such proceedings versus the expected benefit thereof), by
initiating opposition and interference and cancellation proceedings against
third parties, (ii) maintain and protect the secrecy or confidentiality of its
Trade Secrets and (iii) otherwise protect and preserve such Grantor’s rights in,
and the validity or enforceability of, its Intellectual Property Collateral, in
each case of (i) through (iii), except where the failure to do so (A) could not
reasonably be expected to result in a Material Adverse Effect or (B) is
otherwise permitted under the Credit Agreement.

 

-12-



--------------------------------------------------------------------------------



(e) Each Grantor shall promptly notify the Collateral Agent of any material
infringement, misappropriation, or dilution of such Grantor’s Patents,
Trademarks, Copyrights, or Trade Secrets of which any Responsible Officer of a
Grantor obtains actual knowledge and shall take such actions that, in the
Grantors’ reasonable business judgment, are reasonable and appropriate under the
circumstances to protect such Patent, Trademark, Copyright or Trade Secret, in
each case except where such infringement, misappropriation or dilution or
failure to take action could not reasonably be expected to cause a Material
Adverse Effect.

Section 4.04. Commercial Tort Claims. After the Closing Date, on or before the
date that is 60 days after the end of the Fiscal Quarter in which the relevant
event occurred (or, such longer period as the Collateral Agent may reasonably
agree), each relevant Grantor shall notify the Collateral Agent of any
Commercial Tort Claim with an individual value (as reasonably estimated by the
Borrower) in excess of $10,000,000 acquired by it, together with an update to
Schedule 8 to the Cumulative Perfection Certificate containing a summary
description thereof, and such Commercial Tort Claim (and the Proceeds thereof)
shall automatically constitute Collateral, all upon the terms of this Security
Agreement.

Section 4.05. [Reserved].

Section 4.06. Grantors Remain Liable.

(a) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under any Contract constituting Collateral, all in accordance with the terms and
conditions thereof, to the extent such conditions and obligations first arose
prior to the date on which, following an Event of Default, the Administrative
Agent, any Lender or any of their respective designees acquires title to the
applicable Contract, or Capital Stock in any Subsidiary which directly or
indirectly owns such Contract, by foreclosure, deed-in-lieu thereof or
assignment in lieu thereof, as applicable, or similar transfer (it being
understood and agreed that no Grantor shall have any liability hereunder or any
other Loan Document for such conditions or obligations first arising after such
date). Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Contract by reason of or arising out of this
Security Agreement or the receipt by the Collateral Agent or any other Secured
Party of any payment relating to such Contract pursuant hereto, nor shall the
Collateral Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Contract,
to make any payment, to make any inquiry as to the nature or sufficiency of any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times, in each
case other than to the extent the Collateral Agent or such other Secured Party
acquires title to the applicable Contract, or Capital Stock in any Subsidiary
which directly or indirectly owns such Contract, following an Event of Default
by foreclosure, deed-in-lieu thereof or assignment in lieu thereof, as
applicable, or similar transfer.

(b) Each Grantor assumes all liability and responsibility in connection with the
Collateral acquired by it first arising prior to the date on which, following an
Event of Default, the Administrative Agent, any Lender or any of their
respective designees acquires title to the applicable Contract, or Capital Stock
in any Subsidiary which directly or indirectly owns such Contract, by
foreclosure, deed-in-lieu thereof or assignment in lieu thereof, as applicable,
or similar transfer, and the liability of such Grantor to pay the Secured
Obligations shall in no way be affected or diminished by reason of the fact that
such Collateral may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to such Grantor (it being understood and agreed that the
Secured Obligations shall not include any liability or responsibility in
connection with the Collateral first arising after such date).

 

-13-



--------------------------------------------------------------------------------



(c) Notwithstanding anything herein to the contrary, each Grantor (rather than
the Collateral Agent or any Secured Party) shall remain liable under each of the
Accounts constituting Collateral to observe and perform all of the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to such Accounts, to the extent such
conditions and obligations first arose prior to the date on which, following an
Event of Default, the Administrative Agent, any Lender or any of their
respective designees acquires title to the applicable Account, or Capital Stock
in any Subsidiary which directly or indirectly owns such Account, by
foreclosure, deed-in-lieu thereof or assignment in lieu thereof, as applicable,
or similar transfer (it being understood and agreed that no Grantor shall have
any liability hereunder or any other Loan Document for such conditions or
obligations first arising after such date). Neither the Collateral Agent nor any
other Secured Party shall have any obligation or liability under any such
Account (or any agreement giving rise thereto) by reason of or arising out of
this Security Agreement or the receipt by the Collateral Agent or any other
Secured Party of any payment relating to such Account pursuant hereto, nor shall
the Collateral Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times, in
each case other than to the extent the Collateral Agent or such other Secured
Party acquires title to the applicable Account, or Capital Stock in any
Subsidiary which directly or indirectly owns such Account, following an Event of
Default by foreclosure, deed-in-lieu thereof or assignment in lieu thereof, as
applicable, or similar transfer.

ARTICLE 5

REMEDIES

Section 5.01. Remedies.

(a) Each Grantor agrees that, at any time when an Event of Default has occurred
and is continuing, the Collateral Agent may exercise any or all of the following
rights and remedies (in addition to the rights and remedies existing under
applicable Requirements of Law):

(i) the rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document;

(ii) the rights and remedies available to a secured party under the UCC (whether
or not the UCC applies to the affected Collateral) or under any other applicable
Requirements of Law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ Lien) when a debtor is in
default under a security agreement;

(iii) without notice (except as specifically provided in Section 7.01 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, but subject to the terms of any applicable lease or other
occupancy agreement and the rights of obligors of any applicable CRE Finance
Asset, personally, or by agents or attorneys, enter the premises of any Grantor
where any Collateral is located (through self-help and without judicial process)
to collect, receive, assemble, process, appropriate, sell, lease, assign, grant
an option or options to purchase or otherwise dispose of, deliver, or realize
upon, the Collateral or any part thereof in one or more parcels at one or more
public or private sales (which sales may be adjourned or continued from time to
time with or without notice and may take place at such Grantor’s premises or
elsewhere), for cash, on credit or for future delivery without assumption of any
credit risk, and upon such other terms as the Collateral Agent may deem
commercially reasonable;

 

-14-



--------------------------------------------------------------------------------



(iv) upon at least three Business Days’ written notice to the Borrower,
(A) transfer and register in its name or in the name of its nominee the whole or
any part of the Pledged Collateral, and (B) exercise the voting and all other
rights as a holder with respect thereto (whereupon the voting and other rights
of such Grantor described in Section 4.02(d)(i) above shall immediately cease
such that the Collateral Agent shall have the sole right to exercise such voting
and other rights while the relevant Event of Default is continuing), to collect
and receive all cash dividends, interest, principal and other distributions made
thereon (it being understood that all Stock Rights received by any Grantor after
receipt of such notice while the relevant Event of Default has occurred and is
continuing shall be received in trust for the benefit of the Collateral Agent
and forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary endorsements)) and to otherwise act with respect to the
Pledged Collateral as though the Collateral Agent was the outright owner
thereof; and

(v) upon at least three Business Days’ written notice, to take possession of the
Collateral or any part thereof, by directing such Grantor in writing to deliver
the same to the Collateral Agent at any reasonable place or places designated by
the Collateral Agent, in which event such Grantor shall at its own expense
forthwith cause the same to be moved to the place or places so designated by the
Collateral Agent and there delivered to the Collateral Agent;

(b) Each Grantor acknowledges and agrees that compliance by the Collateral
Agent, on behalf of the Secured Parties, with any applicable state or federal
Requirements of Law in connection with a disposition of the Collateral will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.

(c) Any Secured Party shall have the right in any public sale and, to the extent
permitted by applicable Requirements of Law, in any private sale, to purchase
all or any part of the Collateral so sold, free of any right of equity
redemption that any Grantor is permitted to release and waive pursuant to
applicable Requirements of Law, and each Grantor hereby expressly releases such
right of equity redemption to the extent permitted by applicable Requirements of
Law.

(d) Until the Collateral Agent is able to effect a sale, lease, transfer or
other disposition of any particular Collateral under this Section 5.01, the
Collateral Agent shall have the right to hold or use such Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving such Collateral or the value of such Collateral or for any other
purpose reasonably deemed reasonably appropriate by the Collateral Agent. At any
time when an Event of Default has occurred and is continuing, the Collateral
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of any Collateral and to enforce any of the Collateral Agent’s
remedies (for the benefit of the Collateral Agent and Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment.

(e) Notwithstanding the foregoing, the Collateral Agent shall not be required to
(i) make any demand upon, or pursue or exhaust any of its rights or remedies
against, the Grantors, any other obligor, guarantor, pledgor or any other Person
with respect to the payment of the Secured Obligations or to pursue or exhaust
any of its rights or remedies with respect to any Collateral therefor or any
direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

 

-15-



--------------------------------------------------------------------------------



(f) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof. Each Grantor also acknowledges that any
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that no such private sale shall be deemed to have been made in a
commercially unreasonable manner solely by virtue of such sale being private.
The Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of any Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities Requirements of Law, even if any Grantor and the issuer would agree
to do so.

(g) The Collateral Agent and each Secured Party (by its acceptance of the
benefits of this Security Agreement) acknowledge and agree that notwithstanding
any other provision in this Security Agreement or any other Loan Document, the
exercise of rights or remedies with respect to certain Collateral and the
enforcement of any security interests therein may be limited or restricted by,
or require consent, authorization, approval or license under, Requirements of
Law.

(h) Notwithstanding the foregoing, any rights and remedies provided in this
Section 5.01 shall be subject to the terms of any applicable Acceptable
Intercreditor Agreement then in effect.

Section 5.02. Grantors’ Obligations Upon Default. Upon the request of the
Collateral Agent at any time when an Event of Default has occurred and is
continuing, each Grantor will:

(a) at its own cost and expense, (i) assemble and make available to the
Collateral Agent the Collateral and all books and records relating thereto at
any place or places reasonably specified by the Collateral Agent, whether at
such Grantor’s premises or elsewhere, (ii) deliver all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Grantor) and (iii) if the Collateral Agent
so directs and in a form and in a manner reasonably satisfactory to the
Collateral Agent, add a legend to the Accounts and the Contracts, as well as
books, records and documents (if any) of such Grantor evidencing or pertaining
to such Accounts and Contracts, which legend shall include an appropriate
reference to the fact that such Accounts and Contracts have been assigned to the
Collateral Agent and that the Collateral Agent has a security interest therein;
and

(b) subject to the terms of any applicable lease other occupancy agreement and
the rights of obligors of any applicable CRE Finance Asset, permit the
Collateral Agent and/or its representatives and/or agents to enter, occupy and
use any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral or the books and records relating thereto, or both, to
remove all or any part of the Collateral or the books and records relating
thereto, or both, and to conduct sales of the Collateral, without any obligation
to pay any Grantor for such use and occupancy.

Section 5.03. Intellectual Property Remedies.

(a) For the purpose of enabling the Collateral Agent to exercise the rights and
remedies under this Article 5 at any time when an Event of Default has occurred
and is continuing, and at such time as an Event of Default has occurred and is
continuing, each Grantor hereby grants to the Collateral Agent a power of
attorney to sign any document which may be required by the United States Patent
and Trademark Office, the United States Copyright Office, domain name registrar
or similar registrar in order to effect an absolute assignment of all right,
title and interest in each registered Patent, Trademark, Domain Name and
Copyright, in each case to the extent constituting Collateral, and each
application constituting Collateral for any such registration, and record the
same. At any time when an Event of

 

-16-



--------------------------------------------------------------------------------



Default has occurred and is continuing, the Collateral Agent may (i) declare the
entire right, title and interest of such Grantor in and to each item of
Intellectual Property Collateral to the extent constituting Collateral to be
vested in the Collateral Agent for the benefit of the Secured Parties, in which
event such right, title and interest shall immediately vest in the Collateral
Agent for the benefit of the Secured Parties, and the Collateral Agent shall be
entitled to exercise the power of attorney referred to in this Section 5.03 to
execute, cause to be acknowledged and notarized and record such absolute
assignment with the applicable agency or registrar; (ii) sell any of Grantor’s
Inventory constituting Collateral directly to any Person, including, without
limitation, Persons who have previously purchased any Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Collateral Agent’s rights under this Security Agreement and subject to any
restrictions contained in applicable third party licenses entered into by such
Grantor, sell Inventory constituting Collateral which bears any Trademark owned
by or licensed to any Grantor and any Inventory constituting Collateral that is
covered by any Intellectual Property Collateral owned by or licensed to any
Grantor, and the Collateral Agent may finish any work in process and affix any
relevant Trademark owned by or licensed to such Grantor that constitutes
Collateral, and sell such Inventory as provided herein; (iii) direct such
Grantor to refrain, in which event such Grantor shall refrain, from using any
Intellectual Property Collateral to the extent constituting Collateral in any
manner whatsoever, directly or indirectly; and (iv) assign or sell any
Intellectual Property Collateral to the extent constituting Collateral, as well
as the goodwill of such Grantor’s business symbolized by any Trademark included
in such Intellectual Property Collateral and the right to carry on the business
and use the assets of such Grantor in connection with which any such Trademark
or Domain Name has been used.

(b) Each Grantor hereby grants to the Collateral Agent an irrevocable (until the
Termination Date), nonexclusive, royalty-free, worldwide license (to the extent
not prohibited by any applicable license) to its right to use, license or
sublicense any Intellectual Property Collateral now owned or hereafter acquired
by such Grantor, wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and (to the extent not prohibited by any applicable license) to all computer
software and programs used for compilation or printout thereof. The use of the
license granted to the Collateral Agent pursuant to the preceding sentence may
be exercised, at the option of the Collateral Agent, only when an Event of
Default has occurred and is continuing; provided, however, that such licenses to
be granted hereunder with respect to Trademarks shall be subject to, with
respect to the goods and/or services on which such Trademarks are used, the
maintenance of quality standards that are sufficient to preserve the validity of
such Trademarks and are consistent with past practices.

Section 5.04. Application of Proceeds.

(a) Subject to the terms of any applicable Acceptable Intercreditor Agreement
then in effect, the Collateral Agent shall apply the proceeds of any collection,
sale, foreclosure or other realization of any Collateral as set forth in
Section 2.18(b) of the Credit Agreement.

(b) Except as otherwise provided herein or in any other Loan Document, the
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, money or balance in accordance with this Security Agreement.
Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), a receipt by
the Collateral Agent or of the officer making the sale of such proceeds, moneys
or balances shall be a sufficient discharge to the purchaser or purchasers of
the Collateral so sold and such purchaser or purchasers shall not be obligated
to see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof. It is understood that the Grantors shall remain jointly
and severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Secured Obligations.

 

-17-



--------------------------------------------------------------------------------



ARTICLE 6

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 6.01. Account Verification. The Collateral Agent may at any time and
from time to time when an Event of Default has occurred and is continuing and
upon three Business Days’ notice to the relevant Grantor, in the Collateral
Agent’s own name, in the name of a nominee of the Collateral Agent, or in the
name of any Grantor, communicate (by mail, telephone, facsimile or otherwise)
with the Account Debtors of such Grantor, parties to Contracts with such Grantor
and obligors in respect of Instruments of such Grantor to verify with such
Persons, to the Collateral Agent’s reasonable satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Contracts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables that
constitute Collateral.

Section 6.02. Authorization for the Collateral Agent to Take Certain Action.

(a) Each Grantor hereby irrevocably authorizes the Collateral Agent and appoints
the Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as its true and lawful attorney in fact at any time that an
Event of Default has occurred and is continuing, in the sole discretion of the
Collateral Agent (in the name of such Grantor or otherwise), (A) to contact and
enter into one or more agreements with the issuers of uncertificated securities
that constitute Pledged Collateral or with securities intermediaries holding
Pledged Collateral as may be necessary or advisable to give the Collateral Agent
Control over such Pledged Collateral in accordance with the terms hereof, (B) to
endorse and collect any cash proceeds of the Collateral and to apply the
proceeds of any Collateral received by the Collateral Agent to the Secured
Obligations as provided herein or in the Credit Agreement or any other Loan
Document, but in any event subject to the terms of any applicable Acceptable
Intercreditor Agreement, (C) to demand payment or enforce payment of any
Receivable in the name of the Collateral Agent or such Grantor and to endorse
any check, draft and/or any other instrument for the payment of money relating
to any such Receivable, (D) to sign such Grantor’s name on any invoice or bill
of lading relating to any Receivable, any draft against any Account Debtor of
such Grantor, and/or any assignment and/or verification of any Receivable,
(E) to exercise all of any Grantor’s rights and remedies with respect to the
collection of any Receivable and any other Collateral, (F) to settle, adjust,
compromise, extend or renew any Receivable, (G) to settle, adjust or compromise
any legal proceeding brought to collect any Receivable, (H) to prepare, file and
sign such Grantor’s name on a proof of claim in bankruptcy or similar document
against any Account Debtor of such Grantor, (I) to prepare, file and sign such
Grantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with any Receivable, (J) to change the address
for delivery of mail addressed to such Grantor to such address as the Collateral
Agent may designate and to receive, open and dispose of all mail addressed to
such Grantor (provided copies of such mail are provided to such Grantor), (K) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for Permitted Liens), (L) to make, settle and adjust claims in respect
of Collateral under policies of insurance and endorse the name of such Grantor
on any check, draft, instrument or other item of payment for the proceeds of
such policies of insurance, (M) to obtain or maintain the policies of insurance
of the types referred to in Section 5.05 of the Credit Agreement or to pay any
premium in whole or in part relating thereto and (N) to do all other acts and
things or institute any proceeding which the Collateral Agent may reasonably
deem to be necessary (pursuant to this Security Agreement and the other Loan
Documents and in accordance with applicable law) to carry out the terms of this
Security Agreement and to protect the interests of the Secured Parties; and,
when and to the extent required pursuant to Section 9.03(a) of the Credit
Agreement (as if such Grantor were the Borrower), such Grantor agrees to
reimburse the Collateral Agent for any payment made in connection with this
paragraph or any expense (including reasonable and documented attorneys’ fees,
court costs and out-of-pocket expenses) and other charges related thereto
incurred by the Collateral Agent in connection with any of the foregoing (it
being understood that any such sums shall constitute additional Secured
Obligations); provided that, this authorization shall not relieve such Grantor
of any of its obligations under this Security Agreement, the Loan Guaranty or
under the Credit Agreement. Notwithstanding the foregoing, in no event shall
notices be sent to Account Debtors other than during the occurrence and during
the continuation of an Event of Default.

 

-18-



--------------------------------------------------------------------------------



(b) All prior acts of the Collateral Agent (or its attorneys or designees) are
hereby ratified and approved by each Grantor. The powers conferred on the
Collateral Agent, for the benefit of the Collateral Agent and Secured Parties,
under this Section 6.02 are solely to protect the Collateral Agent’s interests
in the Collateral and shall not impose any duty upon the Collateral Agent or any
Secured Party to exercise any such powers.

Section 6.03. PROXY. SUBJECT TO THE LAST SENTENCE OF THIS SECTION 6.03,

EACH GRANTOR HEREBY IRREVOCABLY (UNTIL THE TERMINATION DATE OR, AS TO ANY
GRANTOR, IF EARLIER, THE DATE SUCH GRANTOR IS RELEASED FROM ITS OBLIGATIONS
HEREUNDER PURSUANT TO SECTION 7.12 HEREOF) CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.02
ABOVE) WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING, DURING THE
CONTINUATION OF AN EVENT OF DEFAULT AND SUBJECT TO ANY NOTICE REQUIREMENTS AS
SET FORTH HEREIN, THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT, UPON THE OCCURRENCE AND CONTINUATION
OF AN EVENT OF DEFAULT AND SUBJECT TO ANY NOTICE REQUIREMENT AS SET FORTH
HEREIN, TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A
HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY
PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), IN EACH CASE ONLY WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND UPON THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER.

Section 6.04. NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE 6 IS COUPLED WITH
AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE OR, AS TO ANY
GRANTOR, IF EARLIER, THE DATE SUCH GRANTOR IS RELEASED FROM ITS OBLIGATION
HEREUNDER PURSUANT TO SECTION 7.12 HEREOF. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES ARE
ATTRIBUTABLE TO BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF
SUCH PERSON AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION SUBJECT TO SECTION 7.20 HEREOF; PROVIDED, THAT
THE FOREGOING EXCEPTION SHALL NOT BE CONSTRUED TO OBLIGATE THE COLLATERAL AGENT
TO TAKE OR REFRAIN FROM TAKING ANY ACTION WITH RESPECT TO THE COLLATERAL.

 

-19-



--------------------------------------------------------------------------------



ARTICLE 7

GENERAL PROVISIONS

Section 7.01. Waivers. To the maximum extent permitted by applicable
Requirements of Law, each Grantor hereby waives notice of the time and place of
any judicial hearing in connection with the Collateral Agent’s taking possession
of the Collateral or of any public sale or the time after which any private sale
or other disposition of all or any part of the Collateral may be made,
including, without limitation, any and all prior notice and hearing for any
prejudgment remedy or remedies. To the extent such notice may not be waived
under applicable Requirements of Law, any notice made shall be deemed reasonable
if sent to any Grantor, addressed as set forth in Article 8, at least 10 days
prior to (a) the date of any such public sale or (b) the time after which any
such private disposition may be made. To the maximum extent permitted by
applicable Requirements of Law, each Grantor waives all claims, damages, and
demands against the Collateral Agent arising out of the repossession, retention
or sale of the Collateral, except those arising out of bad faith, gross
negligence or willful misconduct on the part of the Collateral Agent as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Collateral Agent, any valuation, stay (other than an
automatic stay under any applicable Debtor Relief Law), appraisal, extension,
moratorium, redemption or similar law and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest, any notice (to
the maximum extent permitted by applicable Requirements of Law) of any kind or
all other requirements as to the time, place and terms of sale in connection
with this Security Agreement or any Collateral.

Section 7.02. Limitation on Collateral Agent’s Duty with Respect to the
Collateral. The Collateral Agent shall not have any obligation to clean or
otherwise prepare the Collateral for sale. The Collateral Agent shall use
reasonable care with respect to the Collateral in its possession; provided that
the Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to which it accords its own property.
The Collateral Agent shall not have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
the Collateral Agent, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable Requirements of Law impose duties on the Collateral Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it would be commercially reasonable for the Collateral Agent,
subject to Section 7.06, (a) to elect not to incur expenses to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (b) to
elect not to obtain third party consents for access to Collateral to be disposed
of (unless expressly required under any applicable lease agreement), or to
obtain or, if not otherwise required by any Requirement of Law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to elect not to exercise
collection remedies against Account Debtors or other Persons obligated on
Collateral or to remove Liens on or any adverse claims against Collateral,
(d) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (f) to contact other Persons, whether or
not in the same business as any Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included

 

-20-



--------------------------------------------------------------------------------



in the Collateral or that have the reasonable capacity of doing so, or that
match buyers and sellers of assets, (i) to dispose of assets in wholesale rather
than retail markets, (j) to disclaim disposition warranties, such as title,
possession or quiet enjoyment, (k) to purchase insurance or credit enhancements
to insure the Collateral Agent against risks of loss in connection with any
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral or (l) to the
extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 7.02 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
with respect to the Collateral and that other actions or omissions by the
Collateral Agent shall not be deemed commercially unreasonable solely on account
of not being indicated in this Section 7.02. Without limitation upon the
foregoing, nothing contained in this Section 7.02 shall be construed to grant
any rights to any Grantor or to impose any duties on the Collateral Agent that
would not have been granted or imposed by this Security Agreement or by
applicable law in the absence of this Section 7.02.

Section 7.03. Compromises and Collection of Collateral. Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to any Receivable. In view of the foregoing, each Grantor agrees
that the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing and upon three Business Days’ notice to
the relevant Grantor, compromise with the obligor on any Receivable, accept in
full payment of any Receivable such amount as the Collateral Agent in its sole
and reasonable discretion shall determine or abandon any Receivable, and any
such action by the Collateral Agent shall be commercially reasonable so long as
the Collateral Agent acts reasonably in good faith based on information known to
it at the time it takes any such action.

Section 7.04. Collateral Agent Performance of Debtor Obligations. Without having
any obligation to do so, the Collateral Agent may, at any time when an Event of
Default has occurred and is continuing and upon prior written notice to the
Borrower, perform or pay any obligation which any Grantor has agreed to perform
or pay under this Security Agreement and which obligation is due and unpaid and
not being contested by such Grantor in good faith, and such Grantor shall
reimburse the Collateral Agent for any amounts paid by the Collateral Agent
pursuant to this Section 7.04 as a Secured Obligation payable in accordance with
Section 9.03(a) of the Credit Agreement first arising prior to the date on which
the Administrative Agent, any Lender or any of their respective designees
acquires title to the applicable Collateral, or Capital Stock in any Subsidiary
which directly or indirectly owns such Collateral, by foreclosure, deed-in-lieu
thereof or assignment in lieu thereof, as applicable, or similar transfer.

Section 7.05. No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Collateral Agent (subject to the provisions of Article 8 of the Credit
Agreement) to exercise any right or remedy granted under this Security Agreement
shall impair such right or remedy or be construed to be a waiver of any Default
or an acquiescence therein, and no single or partial exercise of any such right
or remedy shall preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Grantors and the Collateral Agent with the
concurrence or at the direction of the Lenders to the extent required under
Section 9.02 of the Credit Agreement and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or afforded by law shall be cumulative and all shall be available to
the Collateral Agent until the Termination Date.

 

-21-



--------------------------------------------------------------------------------



Section 7.06. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable
Requirements of Law, and all of the provisions of this Security Agreement are
intended to be subject to all applicable Requirement of Law that may be
controlling and to be limited to the extent necessary so that such provisions do
not render this Security Agreement invalid, unenforceable or not entitled to be
recorded or registered, in whole or in part. To the extent permitted by
applicable Requirements of Law, any provision of this Security Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of this Security Agreement; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. If the exercise of rights or remedies with
respect to certain Collateral and the enforcement of any security interest
therein require any consent, authorization, approval or license under any
Requirement of Law, no such action shall be taken unless and until all requisite
consents, authorizations approvals or licenses have been obtained.

Section 7.07. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the security interests granted hereunder and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument relating to the foregoing, (c) any exchange, release or
non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent under or departure from any guaranty, securing or
guaranteeing all or any of the Secured Obligations, (d) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation
or the like of any Grantor, (e) any exercise or non-exercise, or any waiver of,
any right, remedy, power or privilege under or in respect of this Security
Agreement or any other Loan Document or (f) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Security Agreement (other than a
termination of any Lien contemplated by Section 7.12 or the occurrence of the
Termination Date).

Section 7.08. Benefit of Security Agreement. The terms and provisions of this
Security Agreement shall be binding upon and inure to the benefit of each
Grantor, the Collateral Agent and the Secured Parties and their respective
successors and permitted assigns (including all Persons who become bound as a
debtor to this Security Agreement). No sale of participations, assignments,
transfers, or other dispositions of any agreement governing the Secured
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Collateral Agent hereunder for the benefit of the
Collateral Agent and the Secured Parties.

Section 7.09. Survival of Representations. All representations and warranties of
each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement until the Termination Date or, as to any
Grantor, if earlier, the date such Grantor is released from its obligations
hereunder pursuant to Section 7.12 hereof.

Section 7.10. Additional Subsidiaries and Persons. Upon the execution and
delivery by any Restricted Subsidiary or Person or Successor Borrower of a
joinder in the form of Exhibit A in accordance with the Credit Agreement
(including Section 5.12(a) thereof), such Restricted Subsidiary or

 

-22-



--------------------------------------------------------------------------------



Person shall become a Grantor hereunder with the same force and effect as if
such Restricted Subsidiary or Person was originally named as a Grantor herein.
The execution and delivery of any such instrument shall not require the consent
of any other Grantor or any other Person. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

Section 7.11. Headings. The titles of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

Section 7.12. Termination or Release.

(a) This Security Agreement shall continue in effect until the Termination Date,
and the Liens granted by each relevant Grantor hereunder shall be automatically
released and each relevant Grantor shall automatically be released from its
obligations hereunder in the circumstances described in Article 8 or
Section 9.21 of the Credit Agreement, as applicable (and, in any event, upon
such Grantor becoming an Excluded Subsidiary).

(b) Upon (i) any sale, transfer or other disposition by any Grantor of any
Collateral, which such sale, transfer or disposition is permitted under the
Credit Agreement, to any Person that is not another Grantor (including, without
limitation, an Excluded Subsidiarity), or (ii) upon any Collateral becoming or
constituting an Excluded Asset as a result of a transaction or transactions
permitted under the Credit Agreement, the Liens granted in such Collateral
hereunder shall automatically be released.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) above, the Collateral Agent shall, subject to receipt of a certificate from
a Responsible Officer of the Borrower if required under the Credit Agreement and
requested by the Collateral Agent, promptly execute (if applicable) and deliver
to any Grantor, at such Grantor’s expense, (i) all UCC termination statements
and similar documents that such Grantor shall reasonably request to evidence
and/or effectuate such termination or release and (ii) all Pledged Collateral
that no longer constitutes Collateral as a result of such termination or
release. In addition, in connection with any termination or release pursuant to
paragraph (b) above, the Collateral Agent shall, subject to receipt of a
certificate from a Responsible Officer of the Borrower certifying that any asset
which constituted Collateral has become or constitutes an Excluded Asset as a
result of a transaction or transactions permitted under the Credit Agreement,
promptly execute and deliver to the Borrower a certification of the Collateral
Agent (x) certifying that the Liens on the applicable assets granted hereunder
have been released and (y) attaching any UCC termination statements or similar
documents required by clause (i) above and acknowledging its obligations under
clause (i) above (which such certification, if requested by the Borrower, may be
disclosed on a non-reliance basis to the counterparty under the applicable Asset
Financing Facility or CRE Financing). Any execution and delivery of any document
or certificate pursuant to this Section 7.12 shall be without recourse to or
representation or warranty by the Collateral Agent or any Secured Party. The
Borrower shall reimburse the Collateral Agent for all reasonable and documented
costs and out-of-pocket expenses, including the fees, disbursements and other
charges of one outside counsel (and, if necessary, of one local counsel in any
relevant jurisdiction), incurred by it in connection with any action
contemplated by this Section 7.12 pursuant to and to the extent required by
Section 9.03(a) of the Credit Agreement.

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believes to be in accordance with) the
terms of this Section 7.12.

 

-23-



--------------------------------------------------------------------------------



Section 7.13. Entire Agreement. This Security Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding between each
Grantor and the Collateral Agent relating to the Collateral and supersedes all
prior agreements and understandings between any Grantor and the Collateral Agent
relating to the Collateral.

Section 7.14. CHOICE OF LAW. THIS SECURITY AGREEMENT, AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS SECURITY AGREEMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7.15. CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, FEDERAL COURT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON
SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE
REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE COLLATERAL AGENT RETAINS
THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS IN RESPECT OF
THE COLLATERAL UNDER THIS SECURITY AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS.

(b) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01 OF THE CREDIT AGREEMENT. EACH PARTY HERETO HEREBY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE.
NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
SECURITY AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW.

Section 7.16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR

 

-24-



--------------------------------------------------------------------------------



ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.17. Indemnity. Each Grantor hereby agrees to indemnify the
Indemnitees, as, and to the extent, set forth in Section 9.03 of the Credit
Agreement, as if such Grantor were the Borrower (it being understood and agreed
that no Grantor shall have any liability thereunder for any liabilities or
responsibilities in respect of any Contract or Capital Stock that constitutes
Collateral, except as explicitly set forth in such Section 9.03, first arising
after the date on which, following an Event of Default, the Administrative
Agent, any Lender or any of their respective designees acquires title to such
Contract, or Capital Stock in any Subsidiary which directly or indirectly owns
such Contract, by foreclosure, deed-in-lieu thereof or assignment in lieu
thereof, as applicable, or similar transfer).

Section 7.18. Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or other electronic
transmission (including by email as a “.pdf” or “.tif” attachment) shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

Section 7.19. ACCEPTABLE INTERCREDITOR AGREEMENTS GOVERN.

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY
INTERESTS GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES
PURSUANT TO THIS SECURITY AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT WITH RESPECT TO ANY COLLATERAL HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF ANY APPLICABLE ACCEPTABLE INTERCREDITOR AGREEMENT IN EFFECT. IN
THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF ANY APPLICABLE ACCEPTABLE
INTERCREDITOR AGREEMENT IN EFFECT AND THIS SECURITY AGREEMENT, THE PROVISIONS OF
SUCH APPLICABLE ACCEPTABLE INTERCREDITOR AGREEMENT IN EFFECT SHALL GOVERN AND
CONTROL.

Section 7.20. Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, none of the Grantors or Secured Parties shall assert, and each
hereby waives, any claim against each other or any Related Party thereof, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Security Agreement or any agreement or instrument
contemplated hereby, except, in the case of any claim by any Indemnitee against
any of the Grantors, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 7.17.

Section 7.21. Successors and Assigns. Whenever in this Security Agreement any
party hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent in this
Security Agreement shall bind and inure to the benefit of their respective
successors and permitted assigns. Except in a transaction expressly permitted
under the Credit Agreement, no Grantor may assign any of its rights or
obligations hereunder without the written consent of the Collateral Agent.

 

-25-



--------------------------------------------------------------------------------



Section 7.22. Survival of Agreement. Without limiting any provision of the
Credit Agreement or Section 7.17 hereof, all covenants, agreements, indemnities,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Security Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such Lender or on its behalf and notwithstanding that
the Collateral Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect until the Termination Date, or with respect to any individual
Grantor until such Grantor is otherwise released from its obligations under this
Security Agreement in accordance with the terms hereof.

ARTICLE 8

NOTICES

Section 8.01. Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be delivered in accordance with Section 9.01
of the Credit Agreement (it being understood and agreed that references in such
Section to “herein,” “hereunder” and other similar terms shall be deemed to be
references to this Security Agreement).

ARTICLE 9

THE COLLATERAL AGENT

JPMCB has been appointed Collateral Agent for the Secured Parties hereunder
pursuant to Article 8 of the Credit Agreement. It is expressly understood and
agreed by the parties to this Security Agreement that any authority conferred
upon the Collateral Agent hereunder is subject to the terms of the delegation of
authority made by the Lenders to the Collateral Agent pursuant to the Credit
Agreement, and that the Collateral Agent has agreed to act (and any successor
Collateral Agent shall act) as such hereunder only on the express conditions
contained in such Article 8. Any successor Collateral Agent appointed pursuant
to Article 8 of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Collateral Agent hereunder.

By accepting the benefits of this Security Agreement and any other Loan
Document, each Secured Party expressly acknowledges and agrees that this
Security Agreement and each other Loan Document may be enforced only by the
action of the Collateral Agent, and that such Secured Party shall not have any
right individually to seek to enforce or to enforce this Security Agreement or
to realize upon the security to be granted hereby, it being understood and
agreed that such rights and remedies may be exercised by the Collateral Agent
for the benefit of the Secured Parties upon the terms of this Security Agreement
and the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

-26-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

BLACKSTONE MORTGAGE TRUST, INC. By:   /s/ Douglas N. Armer Name:   Douglas N.
Armer

Title:

 

Executive Vice President, Capital Markets,

and Treasurer

HUSKY FINCO, LLC

42-16 CLO L SELL, LLC

HUSKY UK FINCO, LLC

VICTOR HOLDINGS I, LLC

AMBASSADOR AUD HOLDINGS, LLC

345-JV PARTNERS LLC

HUSKY CAD FINCO, LLC

HUSKY EUR FINCO, LLC

PARLEX ONT PARTNERS GP, LLC

DE VERE RESORTS FINCO 2014, LLC

Q HOTELS FINCO 2014, LLC

AMBASSADOR CAD HOLDINGS, LLC

AMBASSADOR GBP HOLDINGS, LLC

AMBASSADOR EUR HOLDINGS, LLC

MOLTEN PARTNERS, LLC

345-LUX GBP PARTNERS, LLC

345-1 PARTNERS, LLC

345-LUX EUR PARTNERS, LLC

MAGMA FINCO 12, LLC

MAGMA FINCO 13, LLC

By:   /s/ Douglas N. Armer Name:   Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets

and Treasurer

[BXMT – Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:   /s/ Alfred Chi Name:   Alfred Chi

Title:

 

Vice President

J.P. Morgan

[BXMT – Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------



EXHIBIT A

[FORM OF] SECURITY AGREEMENT JOINDER

A. SUPPLEMENT NO. [•] dated as of [•] (this “Supplement”), to the Pledge and
Security Agreement dated as of April 23, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), by and among Blackstone Mortgage Trust, Inc., a Maryland
corporation (the “Borrower”), the Subsidiary Guarantors (as defined in the
Credit Agreement) as of the Closing Date and each other Subsidiary or Person
that becomes a party hereto pursuant to Section 7.10 of the Security Agreement
from time to time party thereto (the foregoing, collectively, the “Grantors”)
and JPMorgan Chase Bank, N.A. (“JPMCB”), in its capacity as collateral agent for
the Secured Parties (in such capacity, the “Collateral Agent”).

B. Reference is made to the Term Loan Credit Agreement dated as of April 23,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among, inter alios,
Borrower, the lenders from time to time party thereto and JPMCB, as
administrative agent and collateral agent.

C. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Security
Agreement, as applicable.

D. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 7.10 of the Security Agreement and Section 5.12
of the Credit Agreement provide that additional Domestic Subsidiaries of the
Borrower or Persons may become Guarantors under the Security Agreement by
executing and delivering an instrument in the form of this Supplement. [The]
[Each] undersigned Restricted Subsidiary or Person (the “New Grantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made and to secure the Secured Obligations, including obligations under the Loan
Guaranty and each Hedge Agreement the obligations under which constitute Secured
Hedging Obligations.

Accordingly, the Collateral Agent and [the] [each] New Grantor agree as follows:

SECTION 1. In accordance with Section 7.10 of the Security Agreement, [the]
[each] New Grantor by its signature below becomes a Guarantor and a Grantor
under the Security Agreement with the same force and effect as if originally
named therein as a Grantor, and [the] [each] New Grantor hereby agrees to all
the terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder. In furtherance of the foregoing, [the] [each] New Grantor, as
security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, their successors and
permitted assigns, a security interest in and Lien on all of [the] [each]
Grantor’s right, title and interest in and to the Collateral of [the] [each] New
Grantor. Upon the effectiveness of this Supplement, each reference to a
“Grantor” and “Guarantor” in the Security Agreement shall be deemed to include
[the] [each] New Grantor. The Security Agreement is hereby incorporated herein
by reference.

SECTION 2. [The] [Each] New Grantor represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the Legal Reservations.

 

A-1



--------------------------------------------------------------------------------



SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of [the]
[each] New Grantor and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic transmission (including by email as a “.pdf” or
“.tif” attachment) shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. Attached hereto is a duly prepared, completed and executed Perfection
Certificate with respect to [the] [each] New Grantor, and [the] [each] New
Grantor hereby represents and warrants that the information set forth therein
with respect to such New Grantor is correct and complete in all material
respects as of the date hereof.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS SUPPLEMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY)
OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement is invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Security Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The Borrower and the Collateral Agent shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Security Agreement.

SECTION 9. [The] [Each] New Grantor agrees to reimburse the Collateral Agent for
its expenses in connection with this Supplement, including the fees, other
charges and disbursements of counsel in accordance with Section 9.03(a) of the
Credit Agreement.

SECTION 10. This Supplement shall constitute a Loan Document, under and as
defined in, the Credit Agreement.

[Signature pages follow]

 

A-2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, [each] [the] New Grantor has duly executed this Supplement
to the Security Agreement as of the day and year first above written.

 

[NAME OF NEW GRANTOR]

By:

 

 

 

Name:

 

Title:

 

A-3



--------------------------------------------------------------------------------



[SCHEDULE A

CERTAIN EXCEPTIONS]